DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US pat 10304698).
	With respect to claim 1, Yoon et al. teach a package comprising (see figs. 1-7, particularly figs. 5A-5B and associated text): 
a first package component 10 comprising a first metallic feature (part right above 11, first metallic feature are at the right or left sides or edges part of 10, where it is received the second laser shot in fig. 5B) and a second metallic feature (part right above 11, second metallic feature are at the middle part of 10, where it is received the first laser shot in fig. 5A and second laser shot in fig. 5B) at a surface of the first package component; 
a second package component 20,30 comprising a third metallic feature (21 at the right or left sides or edges part of 10, where it is received the second laser shot in fig. 5B) and a fourth metallic feature (21 at the middle part of 10, where it is received the first laser shot in fig. 5A and second laser shot in fig. 5B) at a surface of the second package component; 
a first solder region 11 joining the first metallic feature to the third metallic feature; 
a first Inter-Metallic Compound (TMC) between and adjoining the first metallic feature and the first solder region, wherein the first IMC has a first thickness (inherently due to the reflow process); 
a second solder region 11 joining the second metallic feature to the fourth metallic feature; and 
a second IMC between and adjoining the second metallic feature and the second solder region, wherein the second IMC has a second thickness greater than the first thickness (inherently has a second thickness due to the reflow process, would have the second thickness greater than the first thickness because the second IMC or middle part receives 2 reflow processes and the first IMC or left or right side receives 1 reflow process).
With respect to claim 5, Yoon et al. teach: 
a first column of metallic features 11 (left or right side of 10)  comprised in the first package component, with the first metallic feature being in the first column of metallic features; 
a first column of solder regions 11 joined to the first column of metallic features, with the first solder region being in the first column of solder regions; 
a first column of IMCs (left or right side of 10) joined to the first column of solder regions, with the first IMC being in the first column of IMCs; 

a second column of solder regions 11 joined to the second column of metallic features, with the second solder region being in the second column of solder regions; and 
a second column of IMCs joined to the second column of solder regions, wherein all of the second column of IMCs are thicker than the first column of IMCs (the second column of IMCs are thicker than the first columns of IMCs because the second column of IMCs or middle part of 10 receive 2 laser shots while the first column of IMCs receive 1 laser shot).  
With respect to claim 6, Yoon et al. teach all of IMCs in the first column of IMCs have the first thickness, and all of IMCs in the second column of IMCs have the second thickness (due to reflow).  
	With respect to claim 7, Yoon et al. teach wherein both the first column and the second column substantially extend from a first edge to a second edge of the first package component, with the first edge being parallel to the second edge.  
	With respect to claim 8, Yoon et al. teach a third column of IMCs (right or left of 10) having the first thickness, wherein the first column of IMCs (left of 10) and the third column of IMCs (right of 10) are on opposing sides of the second column of IMCs (middle of 10).
	With respect to claim 9, Yoon et al. teach the first IMC is an alloy of first materials in the first solder region and second materials in the first metallic feature.  

Claim(s) 10, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US pat 10304698).
	With respect to claim 10, Yoon et al. teach a package comprising (see figs. 1-7, particularly figs. 5A-5B and associated text): 
a first package component 10 comprising a first plurality of conductive features (part right above 11); 
a plurality of solder regions 11 joined to the first plurality of conductive features; and 
a first plurality of Inter-Metallic Compounds (IMCs) between and joining corresponding ones of the first plurality of conductive features and the plurality of solder regions, wherein the first plurality of IMCs form a first plurality of columns comprising: 
a first column of IMCs (right or left side of 10) having a first thickness; and 
a second column of IMCs (middle of 10) having a second thickness, wherein the second thickness is greater than the first thicknesses (because the second column of IMCs or middle of 10 receives 2 laser shots and the first column of IMCs or right or left of 10 receives 1 laser shot).
With respect to claim 11, Yoon et al. teach:
a second package component 20,30 comprising a second plurality of conductive features 21 bonding to the plurality of solder regions 11; and 

a third column of IMCs (left or right of 10) overlapped by the first column of IMCs, wherein the third column of IMCs have a third thickness; and 
a fourth column of IMCs (middle of 10) overlapped by the second column of IMCs, wherein the fourth column of IMCs have a fourth thickness greater than the third thicknesses (due to middle of 10 receives 2 laser shots and right or left of 10 receives 1 laser shot).
With respect to claim 12, Yoon et al. teach the first plurality of IMCs further comprise a third column of IMCs (right or left side of 10) having the first thickness, and wherein the third column is on an opposing side of the second column than the first column.  
With respect to claim 14, Yoon et al. teach:
a first group of columns of IMCs (left or right side of 10) having the first thickness and forming a first array, wherein the first group of columns comprise the first column; and 
a second group of columns of IMCs (middle part of 10) having the second thickness and forming a second array, and the second group of columns comprise the second column.  

Claim(s) 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US pat 10304698).
With respect to claim 17, Yoon et al. teach a package comprising (see figs. 1-7, particularly figs. 5A-5B and associated text): 
a package substrate 20,30 comprising:
a first plurality of bond pads 21; 
a device die 10 over the package substrate, wherein the device die comprises: 
a second plurality of bond pads (part right above 11); 
a plurality of solder regions 11 bonding the first plurality of bond pads to corresponding ones of the second plurality of bond pads; and 
a plurality of Inter-Metallic Compounds (IMCs) between corresponding ones of the first plurality of bond pads and the plurality of solder regions, wherein the plurality of IMCs comprise: 
a first plurality of columns (left of 10) of the IMCs forming a first sub array; 
a second plurality of columns (middle of 10) of the IMCs forming a second sub array; and 
a third plurality of columns (right of 10) of the IMCs forming a third sub array, wherein the first plurality of columns of the IMCs and the third plurality of columns of the IMCs have first thicknesses equal to each other, and the second plurality of columns of the IMCs have second thicknesses equal to each other, and wherein the second thicknesses are greater than the first thicknesses (due to the middle of 10 receives 2 laser shots and right or left of 10 receives 1 laser shot).
With respect to claim 18, Yoon et al. teach the first plurality of columns of the IMCs have a first total count (5), and the third plurality of columns of the IMCs have a second total count (5), and the first total count is equal to the second total count.  
With respect to claim 19, Yoon et al. teach the first sub array, the second sub array, and the third sub array further form an array, with all neighboring IMCs in the array being equal spaced.  


  Allowable Subject Matter
Claims 2-4, 13, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814